YAWN, Judge,
dissenting:
Appellant, a member of the 3d Brigade, 3d Armored Division, was tried at Butzbach, Germany, on 15 December 1982. Twelve days before appellant’s trial, General Anderson addressed the officers of the 2d Brigade, 3d Armored Division, at an officers’ call in Gelnhausen, Germany. Either the day before or the day after appellant’s trial, General Anderson gave a lecture to the 3d Brigade officers at the officers’ club in Friedberg, Germany. Appellant’s company commander and battalion commander attended this meeting. Butzbach, Gelnhausen, and Friedberg are in close geographic proximity to each other.
The subject of General Anderson’s lectures has been discussed at length by this Court. See United States v. Treakle, 18 M.J. 646 (ACMR 1984). These lectures by General Anderson “create at least the appearance that unlawful command influence tainted appellant’s trial,”1 and trigger a rebuttable presumption that appellant was denied favorable character testimony. I find this presumption unrebutted by the evidence in this case. The record contains no evidence that the participants were aware of the command influence problem in the 3d Armored Division. Although two noncommissioned officers testified on appellant’s behalf during the sentencing portion of his trial, this testimony does not clearly and convincingly show that command influence did not affect the proceedings, given the closeness in time and place between appellant’s trial and General Anderson’s lectures and the absence of any *801officer witnesses on appellant’s behalf. Accordingly, I would order a limited hearing to determine whether appellant’s trial was affected by unlawful command influence because of General Anderson’s remarks. See United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 41 (1967); United States v. Thompson, 19 M.J. 690 (ACMR 1984).
Although my brothers do not reach the same conclusion, the Court’s action does place a burden on the convening authority to examine anew the findings and sentence in this case. The issue of command influence raised before this Court was not addressed in the initial review. The convening authority who reviews this case must determine whether the findings and sentence were affected by unlawful command influence and, if so, take effective remedial action, which may include ordering a Du-Bay hearing or a complete rehearing.

. See United States v. Thompson, 19 M.J. 690 at 692 (ACMR 1984).